Citation Nr: 1008155	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-06 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for mechanical back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1952 
to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The Veteran requested a personal hearing before a Decision 
Review Officer (DRO).  He was scheduled for a hearing before 
RO personnel in February 2007 but did not report for the 
hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected mechanical back pain is not 
productive of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
combined range of motion of the thoracolumbular spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
mechanical back pain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in April 2005 the RO granted 
service connection for mechanical back pain with an 
evaluation of 10 percent effective July 30, 2004.  The 
Veteran has appealed this initial rating.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

A 10 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbular spine greater than 120 degrees but not more 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
combined range of motion of the thoracolumbular spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  For 
VA compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2009) (the General Rating 
Formula for Diseases and Injuries of the Spine are used for 
conditions which result in symptoms such as pain (with or 
without radiation), stiffness, or aching of the area of the 
spine affected by residuals of injury or disease).  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note 
(2).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In December 2004 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  The Veteran reported that 
he had daily pain described as a vague "soreness" across 
the lower back without radiation or radicular symptoms.  
Prolonged sitting caused his back to bother him more but he 
could walk for at least a mile at a time and his back did not 
bother him upon ambulation.  The examiner noted that this 
would be considered repetitive use.  Other types of strenuous 
activities such as lifting also seemed to aggravate his back 
pain.  It was noted that the Veteran was diabetic and had 
developed some patchy sensory diminution in both feet, which 
really did not follow a dermatomal pattern.  The Veteran was 
no longer able to hunt and fish due to back pain.  Physical 
examination showed that his gait was normal and that he had a 
normal lordotic lumbar curve.  He could flex to 75 degrees, 
extend to 10 degrees, and lateral bend to 15 degrees on 
either side.  The Veteran complained of flank pain during 
lateral bending.  The examiner noted that his ribcage is 
fairly close in approximation to the iliac crest and it was 
felt that the intersection of the two appears to be the 
source of the pain.  There was no spasm or tenderness in the 
lumbar paraspinous musculature.  He had no straight leg 
raising pain and no sciatic tension signs.  All muscle groups 
appeared to be functioning.  There was no atrophy or other 
evidence of loss of motor function.  Reflexes were absent in 
all locations.  Pinprick sensation was sharp in both thighs, 
legs, and down to the feet.  The examiner noted that 
diminished pinprick sharpness in both feet suggested diabetic 
peripheral neuropathy.  X-ray revealed no bony abnormality.  
The diagnosis was mechanical back pain.  The examiner noted 
that the Veteran's activities of daily living were minimally 
affected and appeared appropriate for his age.  

VA medical records include a May 2004 clinic note that showed 
that the Veteran had focal pain at L4-L5 and L3-L4.  The 
Veteran reported that he was diagnosed with back strain in 
Japan and experienced back pain every since.  He also stated 
that lifting and heavy driving over the years aggravated his 
back symptoms.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2009).

Where there is a claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a Department of Veterans Affairs 
examination will be authorized.  Individuals for whom an 
examination has been scheduled are required to report for the 
examination.  38 C.F.R. § 3.326 (2009).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  

In accordance with the Board's remand instructions, the RO 
scheduled a VA compensation and pension examination for the 
Veteran.  The Veteran did not report for that examination.  
The RO notified him by letter in October 2009 that he could 
request that the examination be rescheduled otherwise the 
claim would be rated based on the evidence of record, or 
denied.  The supplemental statement of the case issued in 
December 2009 also informed him that he had failed to appear 
for the examination and had not provided a reason for not 
appearing.  

There is a presumption of regularity that the Secretary 
properly discharges his official duties by mailing a copy of 
a VA decision to the last known address of the Veteran and 
the Veteran's representative, if any, on the date that the 
decision was issued.  Woods v. Gober, 14 Vet. App. 214, 220 
(2000); 38 U.S.C.A. § 7104(e).  The Court has applied the 
presumption of regularity to other processes and procedures 
throughout the VA administrative process, including the 
mailing of notice of a VA medical examination.  Jones v. 
West, 12 Vet.App. 98, 100-02 (1998).  Thus, clear evidence is 
required to rebut the presumption of regularity.  Kyhn v. 
Shinseki, No. 07-2349 (U.S. Vet. App. Jan. 15, 2010); Clarke 
v. Nicholson, 21 Vet. App. 130, 134 (2007).  

An assertion of non-receipt, standing alone, does not rebut 
the presumption of regularity.  Id. at 133.  Instead, the 
Veteran must provide additional evidence to corroborate non-
receipt, such as an addressing error by VA that was 
consequential to delivery.  Absent evidence that the Veteran 
notified VA of a change of address and absent evidence that 
any notice sent to him at his last known address has been 
returned as undeliverable, VA is entitled to rely on that 
address.  Woods, 14 Vet. App. at 220.

The Veteran, through his accredited representative, argues 
that notice of the examination was not provided.  
Furthermore, notifying the Veteran of his failure to appear 
for the examination does not substitute for providing initial 
notice of the examination.  

In light of the Court's decision in Kyhn, the Board finds 
that there is a presumption of regularity that the Veteran 
was notified of the examination.  As he failed to appear and 
did not contact VA to reschedule the examination at any point 
in time, to include after the notice was sent to him 
concerning his failure to appear for the examination, and 
after the supplemental statement of the case was issued, the 
Board concludes that the RO substantially complied with the 
Board's remand order by scheduling the Veteran for an 
examination.  There is no indication the mail concerning the 
scheduling of the examination was returned to VA as 
undeliverable.  In sum, as there is no evidence that VA was 
notified of a change of address or that previous notification 
was returned undelivered, the Board concludes that the 
Veteran was properly notified of the VA examination.  
Accordingly, the claim will be rated based on the evidence of 
record.    

An initial rating in excess of 10 percent for mechanical back 
pain is not warranted at any time during the period covered 
by this appeal.  The December 2004 C&P examination showed 
that he could flex to 75 degrees, extend to 10 degrees, and 
lateral bend to 15 degrees on either side.  There was no 
evidence of muscle spasms or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
Veteran's lay statements regarding problems with his back 
have been considered but they are outweighed by the objective 
evidence of record.  The Veteran reported that he had daily 
pain and that prolonged sitting caused his back to bother him 
more, but that he could walk up to a mile and his back did 
not bother him on ambulation.  Other strenuous activities, 
such as lifting, also aggravated his back pain.  While the 
Veteran complained of flank pain on lateral bending, the 
examiner explained that his ribcage was fairly close in 
approximation to the iliac crest and the intersection of the 
two were felt to be the cause of the pain.  While there were 
symptoms suggestive of diabetic peripheral neuropathy, no 
neurological impairment associated with the service-connected 
back disability was found.  

The examiner did not explicitly address whether there was 
pain on motion, to include on repetitive use, and the Board 
is unable to fully assess those factors as the Veteran did 
not appear for the VA examination that was scheduled for him 
in 2009.  It is noted though that the examiner reported that 
there was pain on lateral bending, which was not caused by 
the service-connected disability, but did not report that the 
Veteran had pain on flexion or extension.  The examiner also 
reported that the Veteran could walk for a mile, which could 
be considered repetitive use, and that the Veteran did not 
have pain on ambulation.  Although the Veteran reported that 
he was constantly in pain, his range of motion on flexion was 
to 75 degrees, which does not warrant the assignment of a 
higher evaluation.  As there is no additional limitation of 
motion due to pain on motion or on repetitive use, a higher 
evaluation is not warranted.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008), aff'd sub nom. Thun v. Shinseki, No. 2008-7135 
(Fed.Cir. July 17, 2009).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no showing of an exceptional disability picture and 
the level of disability and symptomatology are contemplated 
by the rating criteria.  The Veteran has limitation of 
motion, pain, and aching, which are all contemplated by the 
rating schedule and the assigned 10 percent evaluation.  
While the Veteran's service-connected disability does cause 
pain on sitting and renders him unable to hunt and fish, such 
impairment has not been shown to result in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation, 
nor has it necessitated frequent periods of hospitalization.  
The Board therefore finds that the impairment resulting from 
the Veteran's mechanical back pain is appropriately 
compensated by the currently assigned schedular rating.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, for all of the foregoing reasons, the Board finds 
that a preponderance of the evidence is against entitlement 
to a rating in excess of 10 percent for mechanical back pain.  
The Board has considered whether staged ratings are warranted 
based on distinct facts showing changes in the severity of 
the disability during the period of time covered by the 
claim.  However, the Board finds that, in accordance with the 
discussion above, at no point in time covered by this appeal 
does the evidence show that a higher rating is warranted.  
Accordingly, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

Courts have held that, once service connection is granted, 
the claim is substantiated; additional notice is not 
required; and any defect in the notice is not prejudicial.  
See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs and VA medical records have been obtained and 
associated with the claims file.  The Veteran was afforded a 
VA examination, the report of which is of record, and the 
opportunity to have another VA examination.  The RO complied 
with the Board's remand instructions by scheduling the 
Veteran for another examination and by associating with the 
claims folder updated VA medical records pertaining to the 
Veteran.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for mechanical back pain is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


